Citation Nr: 0528207	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from June 1949 to November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for a duodenal ulcer.  The 
claim was denied by the August 2003 rating decision.  The 
veteran disagreed with the August 2003 rating decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in June 2004.

The Board subsequently remanded the case in March 2005 for 
the purpose of scheduling the veteran for a personal hearing 
before a Veterans Law Judge (VLJ).  Pursuant to the Board's 
remand, a hearing was conducted at the RO before the 
undersigned VLJ in September 2005.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

At the September 2005 hearing, the veteran's representative 
moved to advance the case on the docket due to the veteran's 
age.  The motion was granted.  See 38 C.F.R. § 20.900(c) 
(2004).  

For the reasons outlined below, the Board has determined that 
additional development is required before the case can be 
properly adjudicated.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.



REMAND

The veteran is seeking service connection for a duodenal 
ulcer, which he contends had its onset during military 
service.  The claim was denied by the RO in August 2003 
primarily on the basis that the evidence failed to 
demonstrate that such condition had its onset during the 
veteran's period of active duty.  Review of the record, 
however, reveals that this determination was made considering 
only the veteran's first period of active duty, from May 1943 
to January 1946.  Indeed, it appears that service medical 
records pertaining only to this period of active duty have 
been requested and obtained.  

At the September 2005 hearing, the veteran submitted evidence 
of a second period of active duty in the form of a formal 
discharge, which reflects an additional period of active duty 
from June 1949 to November 1952.  No service medical records 
from this second period of service have been obtained or 
requested.  Consistent with the duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to request such records and associate them with 
the veteran's claims file.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Remand of the case is 
therefore necessary to ensure that such is accomplished.

The veteran also indicated at the September 2005 hearing that 
he received treatment for his duodenal ulcer at the VA 
Medical Center (VAMC) in Newington, Connecticut between his 
two periods of active duty, and then again shortly after he 
was discharged in November 1952.  Although treatment records 
from this facility beginning in 1960 were associated with the 
claims file as part of a separate service connection claim, 
it does not appear that the RO requested the records from 
this facility for any period prior to that date, including 
the two periods mentioned by the veteran.  Because the 
veteran has claimed continual treatment for his duodenal 
ulcer from his first period of active duty to the present, 
such records should be requested in order to properly 
adjudicate the claim.  See 38 C.F.R. § 3.159 (2004).  



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should verify the veterans second 
period of active duty, from June 1949 to 
November 1952, request any service 
medical records covering this period of 
active duty from the appropriate 
repository, and associate such records 
with the veteran's VA claims folder.  VBA 
should also request any treatment records 
from the Newington VAMC regarding 
treatment for a duodenal ulcer prior to 
1960.

2.  After accomplishing any additional 
development which is deemed to be 
appropriate, VBA should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case and be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

